DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Henson et al. (US Pub No. 2015/0011857) and McPeck et al. (US Pub No. 2010/0274152).
Regarding claims 1 and 13, Henson teaches an apparatus for electroencephalography measurement on a human subject, the apparatus comprising:
a mid sheet extending from the forehead anchor to the connector point, comprising a plurality of embedded electrodes at positions Fz, Cz and Pz of the International Standard 10-20 System for electrode placement and a ground electrode (See abstract, Fig.s 1, 3A-3C, 4a-4c, 6c, 14, and 15, [0040], and [0088]); 
a frontal portion comprising:
a front left wing extending from the mid sheet at the forehead anchor at an angle and comprising a plurality of embedded electrodes at positions F7 and Fpi of the International Standard 10-20 System for electrode placement and an attachment point at the distal end (See abstract, Fig.s 1, 3A-3C, 4a-4c, 14 and 15, [0040], [0065], and [0088]);
a front right wing extending from the mid sheet at the forehead anchor at an angle and in the opposite direction of the front left wing, comprising a plurality of embedded electrodes at positions F8 and FP2 of the International Standard 10-20 System for electrode placement and an attachment point at the distal end (See abstract, Fig.s 1, 3A-3C, 4a-4c, 14 and 15, [0040], [0065], and [0088]); 
a forehead anchor between the front left wing and the front right wing (See [0065]); and 
 a coronal portion comprising:
a coronal left side wing extending from the middle of the mid sheet at an angle and comprising a body with embedded electrodes at positions C3 and T3 in the body, and an embedded electrode at position A1 on the first extension, the electrode positions are according to the International Standard 10-20 System for electrode placement, and an attachment point at the distal end of the body (See Fig.s 3A-3C and 4A-4C, 15 & 18, abstract and [0089]); 
a coronal right side wing extending from the middle of the mid sheet at an angle and in the opposite direction of the front left wing, comprising a body with embedded electrodes at positions C4 and T4 in the body, and an embedded electrode at position A2 on the second extension, the electrode positions are according to the International Standard 10-20 System for electrode placement, and an attachment point at the distal end of the body (See Fig.s 3A-3C and 4A-4C, 15 & 18, abstract and [0089]);
a lateral portion comprising:
a rear left side wing extending at an angle from the rear end of the mid sheet comprising a plurality of embedded electrodes at positions T5 and Oi of the International Standard 10-20 System for electrode placement and an attachment 
a rear right side wing extending at an opposing angle from the mid sheet comprising a plurality of embedded electrodes at positions T6 and O2 of the International Standard 10-20 System for electrode placement and an attachment point at the distal end of the rear right wing (See Fig.s 3A-3C and 4A-4C, 15 & 18, abstract and [0044]); and
a plurality of circuitry connecting the plurality of electrodes to a common connector point situated at the end of the mid sheet (See Fig. 7, [0076], and [0079]),
wherein the mid sheet ends at a connector point with embedded circuitry (See Fig. 7, [0076], and [0079]),  
connecting the connector point to an electroencephalography cable (See [0010],  and [0090]);
wherein affixing the apparatus further comprises contacting the conductive gel to adhere the electrodes to the human subject’s scalp (See abstract, [0037], and [0043]) 
wherein the mid sheet, the frontal portion, the coronal portion, and the lateral portion comprise the apparatus body (See abstract, Fig. 1 and Fig. 15), and 
wherein the apparatus body comprises a base layer (See [0010] and claim 21).
Henson does not teach two extensions, a first extension extending from the body to one side at an angle less than 90 degrees taken between the body and the first extension in the clockwise position, and a second extension extending from the body to the opposite side at an angle less than 90 degrees taken between the body and the second extension in the anti-clockwise position, on the Coronal portion side wings.
McPeck teaches two extensions, a first extension extending from the body to one side at an angle less than 90 degrees taken between the body and the first extension in the clockwise position, and a second extension extending from the body to the opposite side at an angle less than 90 degrees taken 
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Henson’s device to include extension wings taught in McPeck for secure adherence around the patients ears. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 3, Henson teaches the circuitry is printed within the apparatus (See abstract and [0040]).
Regarding claim 4, Henson teaches he plurality of electrodes are imprinted silver or silver chloride electrodes (See abstract and [0040]).
Regarding claim 5, Henson teaches the plurality of electrodes and conductive traces are printed (See abstract and [0040]).  Although it does not explicitly state how many stages were utilized to print the conductive traces and electrodes.  One stage is one of a finite number of stages that could be used to print these components.  A person of ordinary skill in the art could print these components in a single stage with a reasonable expectation of success.
 Regarding claim 6, Henson teaches the plurality of electrodes extend from the apparatus and expose outside the base layer (See [0091]).
Regarding claim 7, Henson teaches the plurality of electrodes are covered with a conductive gel at surface exposed outside the base layer (See [0091]).
Regarding claim 8, Henson teaches comprising sponges covering the plurality of electrodes conductive gel surface (See [0037] and [0091]).
Regarding claim 9, Henson teaches the sponges are soaked in conductive gel (See [0037] and [0091]).

Regarding claim 14, Henson does not explicitly teach selecting a patient potentially having a neurological condition or disease; and performing electroencephalography on the patient using the method of Claim 13 to produce an electroencephalogram.
McPeck teaches selecting a patient potentially having a neurological condition or disease; and performing electroencephalography on the patient using the method of Claim 13 to produce an electroencephalogram (See [0017]).
Regarding claim 15, Henson does not explicitly teach diagnosing the neurological condition or disease by interpreting the electroencephalogram.
McPeck teaches diagnosing the neurological condition or disease by interpreting the electroencephalogram (See [0017]).
Regarding claim 16, Henson does not explicitly teach treating the neurological condition or disease diagnosed.
McPeck teaches treating the neurological condition or disease diagnosed (See [0017]).
Regarding claim 17, Henson does not explicitly teach the neurological condition or disease is epilepsy.
McPeck teaches the neurological condition or disease is epilepsy (See [0017]).
Regarding claim 18, Henson does not explicitly teach the neurological condition or disease is a stroke.
McPeck teaches the neurological condition or disease is a stroke (See [0017]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Henson and McPeck as applied to claim 1 above, and further in view of Rogers et al.  (US pub No. 2018/0165566).
Regarding claim 2, Henson does not teach the base layer is transparent or seen-through.
Rogers teaches a base layer that is transparent or seen-through (See [0024]).
.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Henson and McPeck as applied to claim 1 above, and further in view of Bordoley et al.  (US pub No. 2012/0143020).
Regarding claim 10, Henson does not teach a holder in which the apparatus is placed.
Bordoley teaches a holder in which the apparatus is placed (See [0218]).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Henson’s device to include Bordoely’s holder to help protect the device from being contacted by blood, sweat, or other fluids that may be present in the environment. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 12, Henson does not teach the attachment points comprise Velcro surfaces.
Bordoley teaches attachment points comprise Velcro surfaces (See [0219]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683